United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0779
Issued: December 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 2, 2018 appellant, through counsel, filed a timely appeal from an October 16,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish greater than
15 percent permanent impairment of the right upper extremity, for which he previously received
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

schedule award compensation; and (2) whether he has met his burden of proof to establish
permanent impairment of his left upper extremity warranting a schedule award.
FACTUAL HISTORY
On August 24, 1990 appellant, then a 33-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging injury to his neck, left arm, and shoulder that day when he slipped
and fell. OWCP initially accepted the claim for neck strain and left shoulder strain. The
acceptance of the claim was later expanded to include cervical disc displacement. Appellant
underwent cervical surgery shortly after the August 24, 1990 work incident and later returned to
work. He stopped work on March 29, 2010. Appellant retired from the employing establishment
effective September 4, 2012.
On August 21, 2013 appellant filed a claim for a schedule award (Form CA-7).
In a January 14, 2013 report, Dr. Arthur Becan, an orthopedic surgeon, noted appellant’s
history of injury, reviewed the medical evidence, and related examination findings. He found that
appellant had reached maximum medical improvement (MMI) from his work-related injuries on
January 14, 2013. Dr. Becan calculated 19 percent right upper extremity permanent impairment
and 17 percent left upper extremity permanent impairment based upon the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3 He explained that the right upper extremity permanent impairment was comprised of a
class 1 mild sensory deficit right (C6) nerve root, yielding a net adjusted permanent impairment
of two percent; a class 1 mild motor strength deficit of the right deltoid (C6) yielding a net adjusted
permanent impairment of nine percent; and class 1 mild motor strength deficit of the right triceps
(C7), yielding a net adjusted permanent impairment of nine percent. The left upper extremity
impairment was comprised of class 1 mild motor strength deficits in left deltoid (C6) yielding a
net adjusted permanent impairment of nine percent; and class 1 left triceps (C7) motor strength
deficit yielding a net adjusted permanent impairment of nine percent. Dr. Becan noted that his
impairment calculations were made in accordance with the A.M.A., Guides and Table 1 of The
Guides Newsletter.4
In a September 6, 2013 report, an OWCP district medical adviser (DMA) reviewed
Dr. Becan’s January 14, 2013 report.5 The DMA indicated that appellant had reached MMI on the
date of Dr. Becan’s report on January 14, 2013. The DMA recommended that an electrodiagnostic
study be performed to determine if radiculopathy was present in the upper extremities. OWCP
forwarded a copy of the DMA’s report to Dr. Becan, who agreed with the DMA’s
recommendation. No further evidence was received.
By decision dated January 29, 2014, OWCP denied the schedule award claim as there was
a lack of evidence to support permanent impairment of a scheduled member.
3

A.M.A., Guides (6th ed. 2009).

4

The Guides Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (July/August 2009).

5

The DMA’s signature is illegible.

2

On February 3, 2014 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative, which was held on June 12, 2014.
On May 29, 2014 OWCP received a January 29, 2014 EMG/NCV study of the bilateral
upper extremities. The electrical findings were consistent with a right C5 and C6 radiculopathy.
By decision dated July 10, 2014, an OWCP hearing representative vacated OWCP’s
January 29, 2014 decision and remanded the case to OWCP for consideration of the January 29,
2014 EMG/NCV study.
On July 25, 2014 Dr. James W. Dyer, a Board-certified orthopedic surgeon, acting as an
DMA for OWCP, found that the January 29, 2014 EMG/NCV study was consistent with rightsided C5 and C6 radiculopathy. Under the A.M.A., Guides, he calculated 15 percent permanent
impairment of the right upper extremity for the right C6 and C7 nerve root radiculopathy. Dr. Dyer
explained that the C6 class 1 mild sensory deficit equaled two percent permanent impairment after
net adjustment; the class 1 moderate motor deficit equaled a nine percent permanent impairment
after net adjustment; and a class 1 mild motor deficit for C7 equaled five percent permanent
impairment. No impairment was found for the left upper extremity.
By decision dated October 31, 2014, OWCP awarded appellant a schedule award for 15
percent permanent impairment of the right upper extremity.
On November 10, 2014 counsel requested an oral hearing before an OWCP hearing
representative. On January 27, 2015 following a preliminary review, an OWCP hearing
representative set aside OWCP’s October 31, 2014 decision finding that Dr. Dyer failed to provide
medical rationale for the zero percent impairment rating of the left upper extremity. The case was
remanded to OWCP to secure an addendum report from Dr. Dyer.
In a February 11, 2015 report, Dr. Dyer opined that Dr. Becan had used subjective
empirical criteria, not objective criteria for the left upper extremity permanent impairment rating.
He explained that true objective weakness would be evidenced by atrophy of the mentioned
muscles, which was absent on examination. Additionally, the weakness described by Dr. Becan
and normal findings on January 29, 2014 EMG/NCV study of left upper extremity confirmed zero
percent permanent impairment of the left upper extremity.
By decision dated April 21, 2015, OWCP awarded appellant a schedule award for 15
percent permanent impairment of the right upper extremity however, found no impairment for the
left upper extremity. The award ran for 46.8 weeks for the period January 14 to December 7, 2013
and 0.6, fraction of a day.
On April 30, 2015 counsel requested an oral hearing before an OWCP hearing
representative, which was held on July 8, 2015. On July 9, 2015 OWCP received Dr. Becan’s
June 16, 2014 statement indicating that he had reviewed the January 28, 2014 EMG/NCV studies.
Dr. Becan stated that the EMG/NCV study correlated with his physical examination findings in
his report of January 14, 2013 and did not change his impairment rating.
By decision dated September 1, 2015, an OWCP hearing representative set aside OWCP’s
April 21, 2015 decision and found a conflict in medical opinion existed between Dr. Becan and
3

Dr. Dyer, the DMA, regarding whether appellant sustained greater than 15 percent permanent
impairment of the right upper extremity and 0 percent of the left upper extremity due to the
accepted employment injury. The case was remanded to OWCP for referral to an impartial medical
specialist.
In a September 9, 2015 letter, counsel requested to participate in the selection of the
impartial medical specialist. He also requested that OWCP provide all documentation pertaining
to the selection of the impartial medical specialist. By decision dated October 7, 2015, OWCP
denied appellant’s request to participate in the selection of the impartial medical specialist, finding
that there was no indication of bias, unprofessional conduct or other valid reason for participation.
On October 19, 2015 OWCP selected Dr. Diana D. Carr, a Board-certified orthopedic
surgeon, as an impartial medical examiner (IME). In a November 18, 2015 report, Dr. Carr noted
appellant’s history of injury, reviewed appellant’s medical records and a September 10, 2015
statement of accepted facts (SOAFs). She thereafter presented her examination findings. Dr. Carr
opined that appellant had 12 percent whole person permanent impairment based on cervical spine
changes. In a January 14, 2016 report, she determined that he had 12 percent whole person
impairment due to problems with his right arm and neck based on Chapter 17 of the sixth edition
of the A.M.A., Guides. Dr. Carr indicated that there was no rating for the left upper extremity.
On February 9, 2016 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as
the DMA, reviewed the medical record, including Dr. Carr’s reports. He opined that appellant had
no permanent impairment to either upper extremity as there was no evidence of neurologic deficit
in either extremity. Dr. Harris also noted that Dr. Carr had offered a rating based on impairment
of the spine rather than involvement of the upper extremities. On February 23, 2016 OWCP sought
clarification from Dr. Harris. In a March 1, 2016 report, Dr. Harris advised that Dr. Carr did not
use The Guides Newsletter in calculating permanent impairment for spinal nerve impairment.
On March 14, 2016 OWCP requested that Dr. Carr address the deficiencies identified by
the DMA. In a March 24, 2016 report, Dr. Carr indicated that her 12 percent permanent
impairment rating was done in accordance to the A.M.A., Guides and The Guides Newsletter. She
referred to her prior evaluation of November 23, 2015.
In an April 28, 2016 report, DMA Dr. Harris reviewed the medical evidence of record and
advised that Dr. Carr had continued to use Table 17-2, rather than the appropriate newsletter in her
impairment rating. Based on Dr. Carr’s November 18, 2015 examination, he opined that appellant
had zero percent permanent impairment of either upper extremity. Dr. Harris indicated that
Dr. Carr’s evaluation did not document a neurologic deficit in either upper extremity based on
objective neurologic findings. He explained that, while the January 29, 2014 EMG/NCV study
demonstrated some nonspecific changes, including fibrillation in the C5 and C6 distribution, this
did not constitute objective evidence of cervical radiculopathy without objective neurologic
findings. Dr. Harris noted that the date of MMI was November 18, 2015.
On May 19, 2016 OWCP updated the SOAF and scheduled another impartial medical
evaluation to resolve the continuing conflict in medical opinion between Dr. Becan and the DMA
regarding the nature and extent of appellant’s permanent impairment, if any.

4

On June 6 and 8, 2016 a medical scheduler called the office of Dr. Howard Kapp, a Boardcertified orthopedic surgeon, to arrange for an impartial medical evaluation. The June 21, 2016
iFECS ME023 -- Appointment Schedule Notification report noted that Dr. Kapp’s office returned
the call on June 9, 2016 and indicated that appellant could be seen by Dr. Kapp on July 18, 2016.
The iFECS ME023 report further indicated that on June 21, 2016 between 1:40 p.m. and 1:57 p.m.
10 physicians were bypassed with bypassed (Code O -- other) as an IME appointment had been
made with Dr. Kapp for July 18, 2016 at 1:00 p.m.
In a July 18, 2016 report, Dr. Kapp reviewed the medical records, including the SOAF, and
noted examination findings. He indicated that appellant’s cervical spine examination range of
motion was limited to 50 percent in all directions without radicular findings or focal neurologic
deficits. Right and left shoulder examinations revealed normal motion and stability and no
localized tenderness. Dr. Kapp opined that appellant had 12 percent whole body impairment
related to surgically-treated cervical disc herniation with residuals and loss of range of motion of
the cervical spine.
In an August 1, 2016 addendum, Dr. Kapp indicated that appellant had a whole body
impairment rating related to his cervical spine and that an upper extremity impairment rating did
not apply, as appellant’s permanent impairment was related to his cervical spine.
On August 17, 2016 OWCP advised Dr. Kapp of the use of The Guides Newsletter for
rating upper extremity impairments and requested an updated report. A copy of The Guides
Newsletter was also provided to Dr. Kapp. In an October 3, 2016 addendum, Dr. Kapp reviewed
the A.M.A., Guides and The Guides Newsletter and opined that under Table 17-2 appellant had a
class 2 or 11 percent whole body impairment.
On October 27, 2016 Dr. Morley Slutsky, a Board-certified occupational medicine
specialist serving as the DMA, indicated that Dr. Kapp did not offer an impairment under The
Guides Newsletter. He noted that the file lacked the requisite citations from the A.M.A., Guides
or evidence of application of The Guides Newsletter to establish a schedule award. Dr. Slutsky
provided explicit instructions of how to properly rate an upper extremity with cervical nerve root
deficits.
On November 7, 2016 and January 3, 2017 OWCP provided a copy of Dr. Slutsky’s
October 27, 2016 report with instructions on how to properly rate an upper extremity impairment
with cervical nerve root deficits to Dr. Kapp and requested a new addendum report.
In an April 12, 2017 report, Dr. Kapp noted that appellant had no neurologic injury and no
upper extremity permanent impairment. He noted, however, that appellant did have a permanent
impairment of the cervical spine.
By decision dated May 3, 2017, OWCP denied additional entitlement to the upper
extremity beyond that previously paid. Special weight was accorded to Dr. Kapp as the impartial
medical specialist.
On May 11, 2017 appellant, through counsel, requested a hearing before an OWCP hearing
representative, which was held on August 16, 2017. Counsel presented arguments regarding the

5

selection of Dr. Kapp as the IME and asserted there were insufficiencies in Dr. Kapp’s medical
reports.
By decision dated October 16, 2017, an OWCP hearing representative affirmed OWCP’s
May 3, 2017 decision. The hearing representative found that Dr. Kapp was properly selected as
the impartial medical specialist and that the selection process was properly documented. The
hearing representative further found that Dr. Kapp’s April 12, 2017 opinion that there was no
neurologic injury documented in the upper extremities and, thus no impairment, was reasoned and
consistent with the evidence of record.
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.6 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the implementing regulations as the appropriate standard for
evaluating schedule losses.7 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to
calculate schedule awards.8
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.9 A
schedule award is not payable for the loss or loss of use, of a part of the body that is not specifically
enumerated under FECA.10 Moreover, neither FECA nor its implementing regulations provide for
a schedule award for impairment to the back or to the body as a whole. Furthermore, the back is
specifically excluded from the definition of organ under FECA.11
In 1960, amendments to FECA modified the schedule award provisions to provide for an
award for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member.
Therefore, as the schedule award provisions of FECA include the extremities, a claimant may be

6

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

7

K.H., Docket No. 09-0341 (issued December 30, 2011). For decisions issued after May 1, 2009, the sixth edition
will be applied. B.M., Docket No. 09-2231 (issued May 14, 2010).
8
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
9

Pamela J. Darling, 49 ECAB 286 (1998).

10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

James E. Mills, 43 ECAB 215, 219 (1991); James E. Jenkins, 39 ECAB 860, 866 (1990).

6

entitled to a schedule award for permanent impairment to an extremity even though the cause of
the impairment originated in the spine.12
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition (July/
August 2009) is to be applied.13
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.14
For a conflict to arise the opposing physicians’ viewpoints must be of “virtually equal weight and
rationale.”15 Where OWCP has referred the case to an IME to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well-reasoned and based upon a proper
factual background, must be given special weight.16
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing
rationale for the percentage of impairment specified.17
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board notes that OWCP properly identified a conflict in medical opinion between
Dr. Becan, appellant’s treating physician, and Dr. Dyer, acting as the DMA for OWCP, regarding
whether appellant sustained greater than 15 percent permanent impairment of the right upper
extremity and a permanent partial impairment of left upper extremity due to the accepted work
injuries. This conflict required referral to an IME pursuant to 5 U.S.C. § 8123.
OWCP initially referred appellant to Dr. Carr. The Board finds that Dr. Carr’s reports of
November 18, 2015 and January 14 and March 24, 2016, in which she opined that appellant had
12 percent whole person permanent impairment, are of insufficient probative value to resolve the

12

See R.V., Docket No. 16-1037 (issued November 14, 2016).

13

See G.N., Docket No. 10-0850 (issued November 12, 2010); see also supra note 7 at Chapter 3.700, Exhibit 1,
(January 2010). The Guides Newsletter is included as Exhibit 4.
14

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309, 317 (1994).

15

Darlene R. Kennedy, 57 ECAB 414, 416 (2006).

16

Gary R. Sieber, 46 ECAB 215, 225 (1994).

17

See supra note 7 at Chapter 2.808.6(f) (March 2017).

7

conflict in medical opinion evidence.18 Dr. Carr’s opinion is of diminished probative value as she
provided a whole person permanent impairment rating, which is not permitted under FECA.19 As
Dr. Carr’s reports did not represent the weight of the medical evidence with regard to appellant’s
bilateral upper extremity impairment, OWCP properly referred appellant to a new impartial
medical specialist, Dr. Kapp, for examination and an opinion on the matter.20
The Board finds, however, that Dr. Kapp’s IME reports do not represent the special weight
of the medical evidence.21 Dr. Kapp’s reports failed to utilize the proper standard of the A.M.A.,
Guides and The Guides Newsletter.22 In his July 18, 2016 report, he opined that appellant had 12
percent whole body impairment related to a surgically treated cervical disc herniation with
residuals and loss of range of motion of the cervical spine. In an August 1, 2016 addendum,
Dr. Kapp indicated that appellant had a whole body impairment rating related to his cervical spine
and that an upper extremity impairment did not apply. In his October 3, 2016 addendum, he opined
that under Table 17-2 appellant had a class 2 or 11 percent whole body impairment. As previously
noted, FECA does not authorize schedule awards for whole body impairment.23 As such all of
Dr. Kapp’s reports do not contain an opinion consistent with the sixth edition methodology rating
appellant’s upper extremity impairment and are of limited probative value.
In his April 12, 2017 addendum, Dr. Kapp noted that appellant had no neurologic injury
and no upper extremity permanent impairment. He noted, however, that appellant did have
permanent impairment of the cervical spine. However, neither FECA nor its implementing
regulations provide for a schedule award for impairment to the spine. Furthermore, the back is
specifically excluded from the definition of organ under FECA.24
When an impartial medical examiner fails to provide medical reasoning to support his or
her conclusory statements about a claimant’s condition, it is insufficient to resolve a conflict in the

18

D.B., Docket No. 17-1845 (issued February 16, 2018).

19

A.L., Docket No. 08-1730 (issued March 16, 2009); Marilyn S. Freeland, 57 ECAB 607 (2006).

20

Harold Travis, 30 ECAB 1071 (1979) (after unsuccessful clarification by an impartial medical specialist, the
case must be referred to a new impartial medical specialist).
Counsel has objected to the selection of Dr. Kapp as the IME. In this case, OWCP’s medical scheduler had
contacted Dr. Kapp’s office on June 6 and 8, 2016 to arrange an impartial examination. It received a return call on
June 9, 2016 from Dr. Kapps’s office indicating that appellant could be seen on July 18, 2016. While it is unclear
why OWCP continued to contact various physicians on June 21, 2016 after it had already appropriately scheduled an
appointment with Dr. Kapp, there is no evidence presented that establishes that the selection of Dr. Kapp was itself
improper. There was no violation of established procedures. Code O is used for situations such as when there is no
current telephone listing, the physician’s telephone had been disconnected, or no one answers the telephone. Once
the selection of Dr. Kapp was properly made, the additional attempts to schedule and thus bypass physicians
constitutes harmless error.
21

22

See D.W., Docket No. 16-1144 (issued March 1, 2017).

23

See supra note 10.

24

Supra note 11.

8

medical evidence.25 Board precedent and OWCP procedures provide that if a report of an impartial
medical examiner is vague, speculative, incomplete, or unrationalized, it is the responsibility of
OWCP to secure a supplemental report to correct any defect. If the impartial specialist is unable
or unwilling to provide a supplemental report or if the supplemental report is also defective, OWCP
should arrange for another impartial medical examination.26 Because Dr. Kapp’s April 12, 2017
report is insufficient to resolve the conflict in the medical opinion evidence, OWCP should have
referred appellant for another impartial medical evaluation.27
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: December 12, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
25

James T. Johnson, 39 ECAB 1252, 1256 (1988).

26
See Raymond A. Fondots, 53 ECAB 637 (2002); and Harold Travis, 30 ECAB 1071 (1979); see also supra note
7 at Chapter 2.810.11(c)(2) (September 2010).
27

The Board notes that OWCP failed to follow its procedures and route the case to its medical adviser for an opinion
concerning the nature and percentage of impairment in accordance with the A.M.A., Guides with respect to the
April 12, 2017 addendum. See Gary R. Sieber, 46 ECAB 215, 225 (1994).

9

